DETAILED ACTION
                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 

                                        Response to Amendment
Claims 8 and 21 have been amended; and claims 1-25 are currently pending.  


                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 2012/0129311 A1, hereinafter “Pal”) in view Kubo et al (USPN 6190975 B1, hereinafter “Kubo”) and Babcock et al. (US 2002/0033511 A1, hereinafter “Babcock”)

In regards to claim 8, Pal discloses (Fig. 12) a semiconductor device comprising:
a gate stack (508) disposed on a substrate (504) having a first lattice constant (see, for example, Par [0041]), the gate stack having a gate electrode; 
a source region (528) and a drain region (529) disposed on opposite sides of the gate stack (508); and
   a channel region disposed beneath the gate electrode of the gate stack (508) and between the source region (528)
and the drain region (529). 	
	Pal fails to explicitly teach that wherein the channel region comprises a first semiconductor portion having a first band gap adjacent to the source region and a second semiconductor portion having a second band gap adjacent to the drain region, the second band gap smaller than the first band gap.

Kubo while disclosing semiconductor device teaches (Figs. 5(a)-5(f)) wherein the channel region comprises a first semiconductor portion (15P) having a first band gap adjacent to the source region and a second semiconductor portion having (17P) a second band gap adjacent to the drain region, the second band gap (SiGe) smaller than the first (Si) band gap.



	Pal as modified by Kubo further fails to explicitly teach that the first semiconductor portion is laterally adjacent to the second semiconductor portion; and wherein the gate stack is on a top surface of the first semiconductor portion and on a top surface of the second semiconductor portion. 

	Babcock while disclosing a semiconductor device teaches (See, for example, Fig. 7) the first semiconductor portion (260) is laterally adjacent to the second semiconductor portion (255); and wherein the gate stack (50/60) is on a top surface (the limitation is broad enough to read a gate stack structurally placed over the 1st semiconductor portion) of the first semiconductor portion (260) and on a top surface (the limitation is broad enough to read a gate stack structurally placed over the 2nd semiconductor portion) of the second semiconductor portion (255). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Pal by Babcock because this would help allow for a higher thermal budget in forming the super steep retrograde well (SSRW) of advanced CMOS technology to reduce the “on state” resistance. Furthermore, improved analog matching in individual NMOS and PMOS transistors can be achieved since the fabrication process is now    
	
In regards to claim 9, Pal discloses all limitations of claim 1 but the channel region has a channel length and wherein the second portion has a length between 20-50% of the channel length.
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular relative dimensions because applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   

 In regards to claim 10, Pal discloses (Fig. 12) the source region (528) is formed in a first recess (522s) and wherein the drain region (529) is formed in a second recess (522d). 

However, Pal is silent about the first recess and the second recess having same depth.

relative dimensions because applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   

In regards to claims 11 and 12, Pal discloses (Fig. 4) the second semiconductor portion (406/438) extends to at least an inversion depth of the semiconductor device beneath the gate stack; and the second semiconductor portion (406/438) extends a depth beneath the gate stack.
	However, Pal is silent about the depth being between 20-60 nm. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the depth between 20-60nm, since it has been held that where the general conditions of  a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

(202) is monocrystalline silicon substrate (See, for example, Par [0023]) and wherein the first semiconductor portion (228) is formed from the monocrystalline silicon substrate and wherein the second semiconductor portion (206/238) is silicon germanium (see, for example, Par [0033]); and the silicon germanium is graded to have a higher concentration of germanium proximate to the drain region (226) and a lower concentration of germanium proximate to the first semiconductor portion of the channel region (228).

	However, Pal is silent about the silicon germanium comprises between 10-30 atomic percent germanium. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the silicon germanium comprising between 10-30 atomic percent germanium, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 


Claim 21-25 is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Dennard et al. (US 2011/0073961 A1, hereinafter “Dennard”),  Kubo and Babcock. 

In regards to claim 21, Pal discloses (Fig. 12) a method of forming a semiconductor device comprising:
(508) on a semiconductor substrate (504), the semiconductor substrate (504) having a first bandgap (see, for example, Pars [0044]-[0046], claim 1);
and
forming a source region on the source side (528) of the gate stack and a drain region on the drain side (529) of the gate stack (508) to form a channel region beneath the gate electrode of the gate stack.

Pal fails to explicitly teach that implanting atoms at an angle into the substrate on a drain side of the gate stack such that the atoms are located beneath the gate stack on the drain side but not beneath the gate stack on a source side. 

Dennard while disclosing a transistor teaches (See, for example, Fig. 11) implanting atoms at an angle into the substrate on a drain side (914) of the gate stack such that the atoms (912) are located beneath the gate stack on the drain side (914) but not beneath the gate stack on a source side. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a drain side halo implants because it would help improve short channel effects control, parasitic capacitance, and junction leakage. 

Pal as modified above further fails to teach that the channel region comprises a first semiconductor portion having a first band gap adjacent to the source region and beneath the gate electrode, and a second semiconductor portion having a second band gap adjacent to the drain region and beneath the gate electrode, the second band gap smaller than the first band gap. 

Kubo teaches that the channel region comprises a first semiconductor portion (17P) having a first band gap adjacent to the source region and beneath the gate electrode (18P, see for example, Fig. 5(d)), and a second semiconductor portion (15P) having a second band gap adjacent to the drain region and beneath the gate electrode (18P, see for example, Fig. 5(d)), the second band gap (SiGe) smaller than the first band gap (Si). . 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the structure of Kubo into Pal because having this would help produce a semiconductor device high in carrier mobility and reliability.

Pal as modified by Kubo further fails to explicitly teach that the first semiconductor portion is laterally adjacent to the second semiconductor portion; and wherein the gate stack is on a top surface of the first semiconductor portion and on a top surface of the second semiconductor portion. 

	Babcock while disclosing a semiconductor device teaches (See, for example, Fig. 7) the first semiconductor portion (260) is laterally adjacent to the second semiconductor portion (255); and wherein the gate stack (50/60) is on a top surface (the limitation is broad enough to read a gate stack structurally placed over the 1st semiconductor portion) of the first semiconductor portion (260) and on a top surface (the limitation is broad enough to read a gate stack structurally placed over the 2nd semiconductor portion) of the second semiconductor portion (255). 


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Pal by Babcock because this would help allow for a higher thermal budget in forming the super steep retrograde well (SSRW) of advanced CMOS technology to reduce the “on state” resistance. Furthermore, improved analog matching in individual NMOS and PMOS transistors can be achieved since the fabrication process is now less sensitive to thermal variations during rapid thermal annealing across the wafer compared to processes that have faster diffusion rates and hence are less well controlled.   

In regards to claim 22, Pal discloses (Fig. 12) forming a source region (528) and a drain region (529) comprise forming a first recess (522s) in the substrate on the source side of the gate stack (508) and forming a second recess (522d) on the drain side of the gate stack (508); and depositing a semiconductor material (528, 529) into the first recess (522s) and the second recess (529).

In regards to claim 23, Pal discloses (Fig. 12) the semiconductor material (528, 529) has a lattice constant which is different from than the lattice constant of the substrate (504).

In regards to claim 24, Pal discloses (Fig. 12) the atoms are implanted at an implant angle of 10 between 30°-60° (518) from a direction normal to the substrate (see, for example, [0048]).

(504) is a monocrystalline silicon substrate and the atoms are germanium atoms (see, for example, Par [0041]).

                                        Allowable Subject Matter

Claims 1-7 and 16-20 are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
Applicant makes the following arguments: 
1. “However, Applicant does not understand dielectric/gate electrode 50/60structure of Babcock as being on top surfaces of both the carbon-containing layer 260 and the silicon layer 255. Thus, Babcock fails to disclose a semiconductor device having a channel region disposed beneath a gate electrode of a gate stack and between a source region and a drain region, the channel region including first and second semiconductor portions beneath the gate electrode, the first and second semiconductor portions having different band gaps, where the first semiconductor portion is laterally adjacent to the second semiconductor portion, and where 
the gate stack is on a top surface of the first semiconductor portion and on a top surface 
of the second semiconductor portion, as is required by Applicant’s claims 8-15 and 21-25. “ (Remarks pp. 11-12)

This is not persuasive because the claim language is simply construed by the examiner in such a way that as long as the gate stack is placed (with or without intervening structural layers) above the top surfaces of the first and second semiconductor portions, the prior art meets the limitation. An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). 
Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim. Examiner intends to avoid the impermissible importation of subject matter from the specification into the claim. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Thus the focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. In re Suitco Surface, Inc., 603 F.3d 1255, 1260, 94 USPQ2d 1640, 1644 (Fed. Cir. 2010); In re Buszard, 504 F.3d 1364, 84 USPQ2d 1749 (Fed. Cir. 2007).

Therefore, the prima-facie case of obviousness is deemed to be proper. 

                                            Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-270-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893